DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 10,600,554 in view of Huang et al. [CN 103887041]. 
Regarding Claim 1, U.S. Patent No. 10,600,554 shows a coil component comprising: a drum-shaped core including a winding core portion and first and second flange portions disposed at respective opposing first and second end portions of the winding core portion; and first and second wires that are wound around the winding core portion and are not electrically connected to each other, wherein 
the first and second wires form a wire assembly by being wound around the winding core portion together, the wire assembly includes a twisted wire portion at which the first and second wires are twisted together, an inner layer portion that is in contact with and wound around a circumferential surface of the winding core portion, an outer layer portion wound around an outer circumference of the inner layer portion, a plurality of outward transition portions each extending from the inner layer portion to the outer layer portion, and an inward transition portion extending from the outer layer portion to the inner layer portion, the outer layer portion includes a first outer layer portion which is connected to one of the outward transition portions extending from a position of the inner layer portion that is between end portions of the inner layer portion  in a winding axial direction and connected to the inward transition portion, the inward transition portion extends to another position of the inner layer portion that is between the end portions of the inner layer portion in the winding axial direction. 
U.S. Patent No. 10,600,554 does not show the inner layer portion and the outer layer portion are each divided into a plurality of groups and a space is formed between adjoining groups of the plurality of groups.
Huang et al. shows the inner layer portion (first layer) and the outer layer portion (second layer) are each divided into a plurality of groups (a, b, c) and a space is formed between adjoining groups of the plurality of groups (see Figs. 6 and 15-22, a space is formed between adjoining elements a, b, c, Paragraph [0090]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner layer portion and the outer layer portion are each divided into a plurality of groups and a space is formed between adjoining groups of the plurality of groups as taught by Huang et al. for the coil component as disclosed by U.S. Patent No. 10,600,554 to improve the balance performance of the device (Paragraph [0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [CN 103887041].
Regarding Claim 1, Huang et al. shows a coil component (Figs. 6 and 15-22) comprising: 
a drum-shaped core (see Figs. 6 and 15-22) including a winding core portion (see Figs. 6 and 15-22, winding core portion for elements 1 and 2) and first (left portion with elements 6, 8) and second (right portion with elements 7, 9) flange portions disposed at respective opposing first and second end portions of the winding core portion (see Figs. 6 and 15-22); and 
first (1) and second (2) wires that are wound around the winding core portion (see Figs. 6 and 15-22) and are not electrically connected to each other (element 1 is connected to electrodes 6 and 7 and element 2 is connected to electrodes 8 and 9 so that elements 1, 2 are not electrically connected to each other), wherein 
the first and second wires form a wire assembly by being wound around the winding core portion together (see Figs. 6 and 15-22, elements 1, 2 form a wire assembly being wound around the winding core portion), 
the wire assembly includes a twisted wire portion (see Figs. 6 and 15-22, Paragraph [0089]) at which the first and second wires are twisted together (Paragraph [0089]), an inner layer portion (first layer from a1 to a1’, b1 to b2’, and c1 to c1’) that is in contact with and wound around a circumferential surface of the winding core portion (see Figs. 6 and 15-22), an outer layer portion (second layer from a2’ to a2, b2’ to b2, and c2’ to c2) wound around an outer circumference of the inner layer portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers), a plurality of outward transition portions (outward transition portions from a1’ to a2’, b1’ to b2’ and  c1’ to c2’) each extending from the inner layer portion to the outer layer portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers), and an inward transition portion (an inward transition portion from a2 to b1, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1) extending from the outer layer portion to the inner layer portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1), 
the outer layer portion includes a first outer layer portion (a first outer layer portion from a2’ to a2) which is connected to one of the outward transition portions (one of the outward transition portions from a1’ to a2’) extending from a position of the inner layer portion that is between end portions of the inner layer portion (see Figs. 6 and 15-22) in a winding axial direction and connected to the inward transition portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1), 
the inward transition portion (inward transition portion from a2 to b1) extends to another position of the inner layer portion (another position from b1 to b2’) that is between the end portions of the inner layer portion (see Figs. 6 and 15-22) in the winding axial direction (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1 and then b1 to b2’), and 
the inner layer portion (first layer) and the outer layer portion (second layer) are each divided into a plurality of groups (a, b, c) and a space is formed between adjoining groups of the plurality of groups (see Figs. 6 and 15-22, a space is formed between adjoining elements a, b, c, Paragraph [0090]).
Although Figs. 15-22 discloses a three-layered winding on the magnetic core, Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that Figs. 15-22 can be modified to be a two-layered winding on the magnetic core by skipping the step shown in Fig. 17 or skipping winding the layers of a3 to a3’, b3 to b3’ and c3 to c3’.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a two-layered winding on the magnetic core as taught by Huang et al. to achieve desirable inductances (Paragraph [0073]).



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [CN 103887041] in view of Kiyota et al. [JP 2005-044858] (for clearer illustration).
Regarding Claim 1, Huang et al. shows a coil component (Figs. 6 and 15-22) comprising: 
a drum-shaped core (see Figs. 6 and 15-22) including a winding core portion (see Figs. 6 and 15-22, winding core portion for elements 1 and 2) and first (left portion with elements 6, 8) and second (right portion with elements 7, 9) flange portions disposed at respective opposing first and second end portions of the winding core portion (see Figs. 6 and 15-22); and 
first (1) and second (2) wires that are wound around the winding core portion (see Figs. 6 and 15-22) and are not electrically connected to each other (element 1 is connected to electrodes 6 and 7 and element 2 is connected to electrodes 8 and 9 so that elements 1, 2 are not electrically connected to each other), wherein 
the first and second wires form a wire assembly by being wound around the winding core portion together (see Figs. 6 and 15-22, elements 1, 2 form a wire assembly being wound around the winding core portion), 
the wire assembly includes a twisted wire portion (see Figs. 6 and 15-22, Paragraph [0089]) at which the first and second wires are twisted together (Paragraph [0089]), an inner layer portion (first layer from a1 to a1’, b1 to b2’, and c1 to c1’) that is in contact with and wound around a circumferential surface of the winding core portion (see Figs. 6 and 15-22), an outer layer portion (second layer from a2’ to a2, b2’ to b2, and c2’ to c2) wound around an outer circumference of the inner layer portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers), a plurality of outward transition portions (outward transition portions from a1’ to a2’, b1’ to b2’ and  c1’ to c2’) each extending from the inner layer portion to the outer layer portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers), and an inward transition portion (an inward transition portion from a2 to b1, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1) extending from the outer layer portion to the inner layer portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1), 
the outer layer portion includes a first outer layer portion (a first outer layer portion from a2’ to a2) which is connected to one of the outward transition portions (one of the outward transition portions from a1’ to a2’) extending from a position of the inner layer portion that is between end portions of the inner layer portion (see Figs. 6 and 15-22) in a winding axial direction and connected to the inward transition portion (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1), 
the inward transition portion (inward transition portion from a2 to b1) extends to another position of the inner layer portion (another position from b1 to b2’) that is between the end portions of the inner layer portion (see Figs. 6 and 15-22) in the winding axial direction (see Figs. 6 and 15-22, it is noted that in Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that a3 to a3’ is skipped and instead go from a2 to b1 and then b1 to b2’), and 
the inner layer portion (first layer) and the outer layer portion (second layer) are each divided into a plurality of groups (a, b, c) and a space is formed between adjoining groups of the plurality of groups (see Figs. 6 and 15-22, a space is formed between adjoining elements a, b, c, Paragraph [0090]).
Although Figs. 15-22 discloses a three-layered winding on the magnetic core, Paragraph [0073] discloses that the multi-layer winding coil assembly can be two layers so that Figs. 15-22 can be modified to be a two-layered winding on the magnetic core by skipping the step shown in Fig. 17 or skipping winding the layers of a3 to a3’, b3 to b3’ and c3 to c3’.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a two-layered winding on the magnetic core as taught by Huang et al. to achieve desirable inductances (Paragraph [0073]).
In addition, for clearer illustration, Kiyota et al. shows a coil assembly (Fig. 4 and Drawing 1 below) teaching and suggesting an outer layer portion (see Fig. 4, second layer of element 13) wound around an outer circumference of the inner layer portion (see Fig. 4), a plurality of outward transition portions each extending from the inner layer portion to the outer layer portion (see Fig. 4, outward transition portions at turn 4 and turn 9), and an inward transition portion extending from the outer layer portion to the inner layer portion (see Fig. 4, inward transition portion at turn 6 or turn 11), the outer layer portion (see Fig. 4, second layer of element 13) includes a first outer layer portion (area bounded by L1) which is connected to one of the outward transition portions (see Fig. 4, outward transition portions from at turn 4) extending from a position of the inner layer that is between end portions of the inner layer portion in a winding axial direction and connected to the inward transition portion (see Fig. 4, outward transition portions at turn 4 extends from a position of first layer of element 13 that is between end portions of first layer of element 13 in a winding axial direction and connected to the inward transition portion at turn 6), and the inward transition portion extends to another position of the inner portion that is between the end portions of the inner layer portion in the winding axial direction (see Fig. 4, inward transition portions at turn 6 extends to another position of first layer of element 13 that is between end portions of first layer of element 13 in the winding axial direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of outward transition portions each extending from the inner layer portion to the outer layer portion, and an inward transition portion extending from the outer layer portion to the inner layer portion, the outer layer portion includes a first outer layer portion which is connected to one of the outward transition portions extending from a position of the inner layer that is between end portions of the inner layer portion in a winding axial direction and connected to the inward transition portion, and the inward transition portion extends to another position of the inner portion that is between the end portions of the inner layer portion in the winding axial direction as taught by Kiyota et al. for the device as disclosed by Huang et al. to provide a coil assembly which is reduced in winding thickness and achieve desirable inductances (Abstract, Problem to be Solved).


    PNG
    media_image1.png
    514
    635
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837